Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the argument and amendments of the applicant. Responses to the arguments of the applicant are presented after the first rejection to which they are directed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-10,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. 20070281242 , in view of Iwasawa et al. EP 1142928 and Bradford et al. 20110003249. 
Hu et al. 20070281242 teaches a composition of (HSiO3/2)a(RSiO3/2)b(R1OSiO3/2)c (SiO4/2)f   where R is isopropyl, 2-methyladamantyl, cyclohexyl, 2-hydroxy-3-pinanyl or t-butyl bicyclo[2,2,1]heptane-2-carboxylate; R1 is H; a has a value of 0.3 to 0.7, b has a value of 0.2 to 0.50, c has a value of 0.05 to 0.2 and f has a value of 0.01 to 0.1.   Which simplifies to (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 [0029]. R is an acid dissociable group bounded by the formula at [0014], where g can be 0, l can be a linear or branched alkylene group. h can be 0, R5 and R6 can be alkyl, k can be 0, Z can be COOR7, where the leaving group can be t-butyl, 1,1-dimethylethyl or the like [0014-0024].  The silisesquioxane resins disclosed 3/2)a(RSiO3/2)bHSi(OR1)O2/2)c((R1O)xSiO(4-x/2))d(R2SiO3/2)c (SiO4/2)f   at [0012], where a  is 0.2-0.9, b is 0.1-0.8,c is 0.01-0.4, d is 0.05-0.45 e is 0.01 to 0.25 and f is 0.0-0.20, R is an acid dissociable group, R1 is H or C1-6 alkyl, R2 is property modifying groups which modifies properties such as adhesion or Tg [0004-0012]. R2 can include a hydroxy, carboxylic or a base sensitive moiety [0025]. Useful acid dissociable groups includes those disclosed in EP 1142928 and 20020090572.  The combination of these with a photoacid generator is found in examples 5 and 6 [0074-0077] and [0044-0051].  Additives are disclosed [0052-0054].
Iwasawa et al. EP 1142928 teaches acid labile groups including bicyclo[2.2.1]heptane t-butylcarboxylate bounded by III-I when n’ is 0 [0013,0023].  Acid labile groups include substituted methyl and substituted ethyl groups [0029].  The acid labile group can be of the formula –P-Q-Z (9), where P is a bond, methylene, alkyene, aromatic or alicyclic group, Q is –O- or –COO- and Z’ is a monovalent leaving group [0023]. See also 2-3, 2-12. Additives including acid generators is disclosed [0253-0260]. Additives are disclosed [0261-0277]. 
Bradford et al. 20110003249 teaches repeating unit R1(SiO(3-x)/2(OR’)x , where R1 is a substituted phenyl group, a polyether group, an ester group, a mercaptogroup or a reactive/curable group and x can be 0,1,2, which is useful in amounts of 0 to 0.5 mole fraction  [0005]. Useful polyethers, esters and glycidyloxypropyl groups and formulae for these are exemplified at [0010]. 
It would have been obvious to one skilled in the art to modify the silioxane having the formula of (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 taught in Hu et al. 20070281242 by using dimethylesters of  bicycle[2.2.1]heptane-5-carboxylic acid, in place of the t-butylesters of  bicycle[2.2.1]heptane-5-carboxylic acid, based upon the disclosed use of 1(SiO(3-x)/2(OR’)x , where R1 is a polyether group, an ester group or a reactive/curable group and x can be 0 which is useful in amounts of 0 to 0.5 mole fraction as disclosed at [0005] of Bradford et al. 20110003249 using the polyethers alone or with  glycidyloxypropyl groups taught or bounded by the formulae at [0010].
	Alternatively it, would have been obvious to modify the silioxane having the formula of (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 taught in Hu et al. 20070281242 by using alkylenecarboxyl-t-butyl groups bounded by –P-Q-Z of Iwasawa et al. EP 1142928 based upon the direction to the acid labile groups of Iwasawa et al. EP 1142928 in Hu et al. 20070281242 and to combine these with photoacid and solvent as in examples 5 and 6 of Hu et al.  and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R1(SiO(3-x)/2(OR’)x , where R1 is a polyether group, an ester group or a reactive/curable group and x can be 0 which is useful in amounts of 0 to 0.5 mole fraction as disclosed at [0005] of Bradford et al. 20110003249 using the polyethers alone or with glycidyloxypropyl groups taught or bounded by the formulae at [0010].
The applicant states that Bradford et al. is non-analogous art without any further argument or reference to the applied art.  Bradford et al. 20110003249 is entitled “Silsesquinoxane resins” and Hu et al. 20070281242 is entitled “Silsesquinoxane resin”, so it is clear that these are not non-analogous.  The rejection stands.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims  1,2,4-10,15-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/092463 (FU et al. 20190171106) in view of Zhong 6596834 and Bradford et al. 20110003249. 
FU et al. (16/092463) 20190171106 claims a silsesquinoxane resin of formula (I) where HSiO3/2 can be present as 0.4-0.9 mole fraction,  Z-L-SiO3/2 can be bicycle[2.2.1]heptane-5-yl-2-carboxylic acid, 1’,1’ dimethylester (see claim 4) as well as ether linkage containing moiety where L is a hydrocarbon groups and Z can be –OCH(R3b)2 or –OC(R3b)3 and present as 01.-0.6 mole fraction, [H(R1O)SiO2/2] can be present in 0-0.45 mole fraction, (R1O)xSiO where R1 can be H or alkyl and present in 0 to 0.25 mole fraction and R2SiO3/2, where R2 is hydroxyalkyl can be present as 0 to 0.15 mole fraction.
Zhong 6596834 teaches that SiOH and SiR groups are often present due to incomplete condensation and that these may be present in amounts of 15 mol%, but are preferred to be present in less than 0.5 mol% to improve shelf life. (1/57-67)
	It would have been clear to one skilled in the art that the claimed compositions including the silsesquinoxane resins and solvents, photoacids or adhesion promotors (recited in claims 8 and 9) of FU et al. (16/092463) 20190171106 embraces compositions where the condensation of the silsesquinoxane is incomplete, but the values of the mole fractions round up from ~0.995 to 1 as evidenced by Zhong 6596834 at (1-57/67) and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R1(SiO(3-x)/2(OR’)x , where R1 is a polyether .
This is a provisional nonstatutory double patenting rejection.
The applicant has requested these be held in abeyance until the application is otherwise allowable.  As the applicant has not provided a terminal disclaimer, the rejections are maintained.   
This application has been allowed and the issue fee paid, the provisional nature of this rejection may be withdrawn upon issuance.
Claims 1,2,4-10,15-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. (16/092496) 20190169436 in view of Zhong 6596834 and Bradford et al. 20110003249. 
Altergott et al. (16/092496) 20190169436 claims a silsesquinoxane resin of formula (I) where HSiO3/2 can be present as 0.4-0.9 mole fraction,  Z-L-SiO3/2 can be bicycle[2.2.1]heptane-5-yl-2-carboxylic acid, 1’,1’ dimethylester (see claim 4) as well as ether linkage containing moiety where L is a hydrocarbon groups and Z can be –OCH(R3b)2 or –OC(R3b)3 and present as 01.-0.6 mole fraction, [H(R1O)SiO2/2] can be present in 0-0.45 mole fraction, (R1O)xSiO where R1 can be H or alkyl and present in 0 to 0.25 mole fraction and R2SiO3/2, where R2 is hydroxyalkyl can be present as 0 to 0.15 mole fraction.
It would have been clear to one skilled in the art that the claimed compositions including the silsesquinoxane resins and solvents, photoacids or acid-diffusion controlling agent (recited in claims 8 and 9) of Altergott et al. (16/092496) 20190169436 embraces compositions where the 1(SiO(3-x)/2(OR’)x , where R1 is a polyether group, an ester group or a reactive/curable group and x can be 0 which is useful in amounts of 0 to 0.5 mole fraction as disclosed at [0005] of Bradford et al. 20110003249 using the polyethers alone or with glycidyloxypropyl groups taught or bounded by the formulae at [0010] of Bradford et al. 20110003249.
This is a provisional nonstatutory double patenting rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 25, 2021